         Case 1:19-cr-10141-LTS Document 105 Filed 10/22/19 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA,

        v.
                                                         Crim. No. 19-10141-LTS
 SHELLEY M. RICHMOND JOSEPH,

                Defendant.


             DEFENDANT SHELLEY M. RICHMOND JOSEPH’S
      OBJECTION TO MAGISTRATE JUDGE’S ORDER DENYING IN PART
   DEFENDANTS’ JOINT MOTION TO COMPEL PRODUCTION OF DISCOVERY

                                          OBJECTION

       Pursuant to Fed. R. Crim. P. 59(a) the defendant Joseph respectfully objects to the

Magistrate Judge’s order denying a request for all Jencks material on due process grounds and

further objects to the order denying a request for two discrete sets of Jencks material on

particularized grounds. The defendant Joseph submits that the Magistrate Judge’s order was

clearly erroneous and contrary to law for the reasons set forth below.

                                  PROCEDURAL HISTORY

       An indictment charging the defendants Joseph and MacGregor with conspiracy to

obstruct justice and the defendant MacGregor with perjury was returned on April 25, 2019. See

Docket No. 1. The indictment alleges that both Joseph and MacGregor intentionally acted in a

manner allowing a non-citizen to escape through the back door of the Newton District Court

during normal court hours after an off-the-record sidebar conference which included just three

people: (1) a Defense Attorney for the non-citizen; (2) an Assistant District Attorney; and (3)

Judge Joseph. The indictment separately and further alleges that the defendant MacGregor



                                                 1
          Case 1:19-cr-10141-LTS Document 105 Filed 10/22/19 Page 2 of 12



subsequently lied to a grand jury as to whether he knew ICE was at the courthouse waiting to

take custody of the non-citizen.

         After the automatic discovery process, the defendants Joseph and MacGregor filed a Joint

Motion to Compel Production of Discovery (July 3, 2019). See Docket No. 32. The defendant

Joseph also filed a Request for Production and Inspection of Notes Taken By Government

Counsel and Agents During Interviews of Government Witnesses. The government opposed the

core of these requests and the Magistrate Judge subsequently denied both motions in large part

on October 8, 2019).1 See Docket No. 86.

         Within the Joint Motion to Compel Production of Discovery, the defendants first sought

all Jencks material for government witnesses asserting due process as grounds for the request.

Second, the defendants sought two sets of Jencks material in particular: (1) any statements of the

Defense Attorney, and (2) any statements of the Assistant District Attorney. The defendants

argued that the Indictment alleged the agreement occurred during one 52 second off-the-record

sidebar conversation with the Defense Attorney and the Assistant District Attorney and therefore

the early production of the Jencks material of those two particular witnesses was critical for all

parties, the Court included, in assessing the issue of severance prior to trial.

         Both in its written opposition and at oral argument, the government represented to the

court that it did “not view this as a severable case. See Docket No. 40 at 3 n. 1 (written

argument); Docket 101 at 16-17 (oral argument transcript).2 The government argued that the


1
 The government did not oppose so much of the Defendants’ Joint Motion to Compel Production of Discovery as
sought leave to file any motion for grand jury instructions late. That request was subsequently allowed by the
Magistrate Judge. Any such motion is now required to be filed on or before October 29, 2019. See Docket No. 93.
2
  At oral argument the government stated: “If they had some argument for severance – but they don’t. It’s all
hypothetical. It’s all, well, there may be some Bruton, there may be a statement. Yeah, that’s true in every case, as
your Honor pointed out, where you’ve got more than one defendant. And so there’s nothing here.” The Court: “Is
there anything the Government can say about whether there is a basis to worry that severance might be necessary or
might be advisable in this case.?” Government: “We do not view this as severable case.” The Court: “I mean, you

                                                          2
          Case 1:19-cr-10141-LTS Document 105 Filed 10/22/19 Page 3 of 12



defendants had failed to demonstrate a particularized need and that the request was

“speculative.” Id.

         The Magistrate Judge’s denial of the defendants’ requests stated that because of the

“general rule that those indicted together should be tried together, and on the basis of the

arguments presented, the defendants have not demonstrated a particularized need for the grand

jury minutes.” See Docket No. 86.

                                      SUBSEQUENT “DISCOVERY”

         After oral argument and before the due date for filing these objections, the defendant

Joseph learned three additional pieces of information.

         First, at the time of oral argument on these discovery motions (August 5, 2019), the

defendant Joseph had received certain automatic discovery and the defendant MacGregor had

separately received his own batch of automatic discovery. On August 5, 2019, the defendant

Joseph was not aware of the specific nature of the automatic discovery provided the defendant

MacGregor.

         However, after oral argument the defendant Joseph was provided an opportunity to

review MacGregor’s automatic discovery (not by the government) and noted a not-insubstantial

Bruton issue – one not flagged by the government for the Magistrate Judge.3 Although on its

face, the government could remedy the issue by simply agreeing to not using a certain statements




understand what the concerns are –.” Government: “I do.” Court: “—and having heard it, you’re representing that,
from the Government’s vantage point sitting on this information, the Government does not view this as a severable
case.” Government: “Correct. Taking into account Bruton and every other basis for severance, we do not view this
as a severable case.” Docket 101 at 16, 6-17, 1.
3
  The defendant MacGregor was alleged to have said to a transportation officer that “he was told by his judge to
release [him] out a different exit or a different way” (Bates M 0045, lines 15-16) and similarly he said to an arresting
officer that “I only did what she told me to do.” (Bates M 0717). (However, statements by the defendant
MacGregor to the grand jury and to superiors do not mention the judge giving any direction to the Defense Attorney
or to MacGregor.)

                                                           3
         Case 1:19-cr-10141-LTS Document 105 Filed 10/22/19 Page 4 of 12



of the defendant MacGregor, the government may or may not choose that course and, still, that

may well not be the final outcome regarding the issue.

       Second, the government filed its response to the defendant’s Motion to Dismiss just four

days ago (October 18, 2019). In its response the government stated: “The Defense Attorney and

[the co-defendant] MacGregor conferred and agreed that, if Judge Joseph ordered A.S. to be

released from court custody, MacGregor would use his security access card to release A.S. out

the rear sally port exit of the courthouse in order to evade arrest by the ICE Officer waiting in the

front lobby (emphasis added).” See Docket No. 98-1 at 3. The indictment, however, merely

alleged that: “It was part of the conspiracy that defendant MacGregor and the Defense Attorney

agreed that defendant MacGregor would use his security access card to release A.S. [the

noncitizen] out the rear sally-port exit in order for A.S. to evade arrest by the ICE Officer at the

NDC Courthouse.” See Docket No. 1, ¶ 26. The indictment did not specify when the Defense

Attorney and the Court Officer conferred – before the case was last called and heard by the

Judge or after A.S. was ordered released and went downstairs to the lockup with the Defense

Attorney and the defendant MacGregor.

       Third, the in the same response, the government stated: “During the unrecorded portion

of the proceeding, Judge Joseph and the Defense Attorney agreed to create a pretext that would

allow A.S. , after being released from court custody by Judge Joseph, to go downstairs to the

lockup so that he could be let out the rear sally port exit in order to evade arrest by the ICE

Officer waiting in the front lobby.” See Docket No. 98-1 at 16 of 47. The indictment itself

merely alleged that: “With the recorder off, defendant Joseph and the Defense Attorney

discussed a way to have A.S. avoid being arrested by the ICE Officer (emphasis added).” See

Docket No. 1, ¶ 30.



                                                  4
             Case 1:19-cr-10141-LTS Document 105 Filed 10/22/19 Page 5 of 12



           Together, the second and third disclosures change the case from a defense attorney

discussion with the judge at sidebar followed by a defense attorney-initiated agreement with the

court officer in the lockup to an agreement with the court officer before the court hearing and

then another agreement with the judge made in 52 seconds.4

                                                    ARGUMENT

           The government representation to the Magistrate Judge that severance was not a “live”

issue in this case and therefore neither was disclosure of the two sets of Jencks material; re-

examination is required in light of these three disclosures.

Bruton

           First, the statements contained within the discovery provided by the government to the

co-defendant MacGregor directly implicate Bruton, which precludes a trial of two defendants

where a post-arrest statement of one non-testifying defendant, allegedly implicating another

defendant, is admitted and where the defendant making the statement does not take the witness

stand so as to be subject to cross-examination. Bruton v. United States, 391 U.S. 123 (1968).

           That is precisely the nature of the statement automatically disclosed by the government to

the defendant MacGregor but not to the defendant Joseph.5

           Of course, as noted, the government may choose to excise the statement from its case-in-

chief, but neither the Magistrate Judge nor the defendant Joseph were on notice of the issue at the

time of the government’s representation. Although the Bruton issue alone may not compel

release of the two, particular sets of Jencks statements sought, it nevertheless is the first step in

establishing that severance denial is far from a foregone conclusion.


4
    These changes substantially exacerbate the antagonistic defense issue as described more fully infra.
5
 Again, the statements arguably differ markedly from other statements made by the defendant MacGregor but
nevertheless, the statements exist.

                                                            5
        Case 1:19-cr-10141-LTS Document 105 Filed 10/22/19 Page 6 of 12



Antagonistic Defenses

       Second, the government has asserted that it intends to try the obstruction counts

involving both Joseph and MacGregor together with the perjury count against MacGregor. The

essence of MacGregor’s perjury count is that MacGregor told the grand jury that he DID NOT

know that ICE was in the courthouse waiting for the release of the non-citizen – which the

government alleges was a false statement. At this juncture, it appears that the defendant Joseph

cannot help but argue that virtually every single employee of the small courthouse DID know

that ICE was there and that it would be preposterous to suggest that she would knowingly

participate in any scheme to let the non-citizen out in a manner so obvious to all the court world

so as to avoid ICE.

       Should antagonistic finger-pointing arise, the question of severance turns on the degree of

conflict. Zafiro v. United States, 506 U.S. 534, 537 (1993); United States v. Luciano Pacheco,

794 F.2d 7, 9 (1st Cir. 1986). Where acceptance of one defense will lead a jury to convict the

other defendant, severance is warranted. United States v. Serpoosh, 919 F.2d 835, 838 (2nd Cir.

1990). (mutual conduct of counsel).

       Here, if the jury accepts a defendant Joseph contention that most, if not every employee

in the Newton District Court knew ICE was there to pick up the non-citizen, the jury will

necessarily convict the defendant MacGregor of perjury. Thus, severance will be required.

       Third, based upon the government’s recent, written disclosure on October 18, 2019, and

its contention that the Defense Attorney and the Court Officer MacGregor together concocted

the scheme to release A.S. through the back door before the non-citizen’s case was called by the

court for the last time, it would seem necessary that the defendant Joseph pursue a line of defense

throughout the trial suggesting that the now-revealed-and-fully-immunized architect of this



                                                 6
         Case 1:19-cr-10141-LTS Document 105 Filed 10/22/19 Page 7 of 12



scheme (the Defense Attorney) and the court officer are both liars – and that is, birds of a feather

– particularly given the perjury indictment. (The defendant Joseph’s only other option is to stand

silent as to role of the defendant MacGregor in the scheme created and directed by the

immunized Defense Attorney – which presently seems impossible).

       That is, it would appear at this stage inevitable that counsel for the defendant Joseph will

become a second team of prosecutors against MacGregor at a joint trial – a set of circumstances

that also warrants severance. See United States v. Odom, 888 F.2d 1014, 1018 (4th Cir. 1989)

(conduct of one counsel); United States v. Andrews, No. 1:12-Cr-100, WL 6230450 (N.D.

W. Va. Nov. 26, 2013); United States v. Singer, No. 9:05-CR-00928, 2009 WL 5194991 (D. S.C.

Dec. 22, 2009).

Sought-After Jencks

       However, without the sought-after Jencks material for the Defense Attorney and the

Assistant District Attorney, which will provide the precise nature of the claimed statements of

both the defendant Joseph and the defendant MacGregor, counsel for Joseph and MacGregor

would be not fulfilling their obligations as zealous but careful lawyers if they jumped to filing a

severance motion no matter how necessary it presently appears.

Standard for Jencks

       After the Jencks Act’s passage, the Supreme Court nevertheless noted: “In almost every

enactment there are gaps to be filled and ambiguities to be resolved by judicial construction.

This statute is not free of them.” See United States v. Palermo 360 U.S. 343, 349 (1959). The

Court in Proctor & Gamble had previously held that Jencks statements could be ordered

provided earlier than after direct testimony when good cause was shown with particularity. 356




                                                 7
          Case 1:19-cr-10141-LTS Document 105 Filed 10/22/19 Page 8 of 12



U.S. 677, 682 (1958)6 Although mere “relevancy or usefulness” were not to be deemed

sufficient, the Court noted: “We do not reach in this case problems concerning the use of the

grand jury transcript at the trial to impeach a witness, to refresh his recollection, to test his

credibility and the like. Those are cases of particularized need where the secrecy of the

proceedings is lifted discretely and limitedly.” Id.

         These few examples were not said to be self-limiting by character or category. For

example, although Jencks material fitting within a constitutional right of the defendant would

constitute good cause (see the Brady portion of the District of Massachusetts automatic

discovery rules), a constitutional underpinning is not a prerequisite for “good cause.” In Proctor

& Gamble, the Court noted that, if the government in fact been using a grand jury to gather

material for its civil case, the flouting of the underlying policy of the law (the Sherman Act)

would have amounted to “good cause.” Id. At 683. And certainly, this court has power to weigh

disclosure when the timing may have a substantial impact on the “administration of justice.” Cf.

Palermo v. United States, 360 U.S. at 345.

         A court called upon to determine whether grand jury transcripts should be released has

substantial, though not unlimited, discretion. See United States v. McMahon, 938 F.2d. 1501,

1505 (1st Cir. 1991). In general parties seeking disclosure must show that their request is

structured to cover only material so needed. Id. This request is so structured.

Substantial Impact on the Administration of Justice

         Here, failure to provide all the Jencks material early substantially impacts the defendants’

due process rights and ability to adequately prepare for trial. Failure to provide these two



6
  The entire grand jury proceedings transcripts had been sought in Proctor and Gamble. The district judge allowed
the request without making findings of particularized need as to any one witness before ordering all the minutes of
the grand jury proceeding produced.

                                                         8
           Case 1:19-cr-10141-LTS Document 105 Filed 10/22/19 Page 9 of 12



particular sets of Jencks material (of the Defense Attorney and the Assistant District Attorney) at

this stage impacts both the quality of the defense and the administration of justice by the Court

itself.

          The alternative is for the government to provide the two sets of Jencks material a mere 21

days before trial. Counsel for the defendants will need a reasonable period to review the Jencks

material and prepare a severance motion. All parties will be then sorting out severance issues on

the eve of trial – after other items such as trial briefs, preliminary jury instructions and the like as

would normally be due. In a run-of-the mill case, that might well not be an issue. Here, the

defendant Joseph has made a more than substantial showing that this difficulty is not run-of-the-

mill.

          In balancing the competing interests in this case, it is also worthwhile noting that this

matter is unlike the Sherman Act case in Proctor & Gamble where witnesses might testify

expecting or desiring not to become known. Here all the names of the witnesses are already

known to the defense.7 Rather, this case is reasonably straight forward with a reasonable

expectation by any witness called to the grand jury of also being called to testify at trial, more

like any state grand jury matter where grand jury minutes are given out as part of automatic

discovery in due and normal course. Moreover, this United States Attorney’s Office, which has

claimed to be applying the same law to all as the rationale for pursuing this prosecution in the

first place, has time and again picked and chosen when it will provide early Jencks, not following

any particular practice. For example, in United States v. Perry, 37 F. Supp. 3d 546, 560561 (D.

Mass. 2014), a case actually cited by the government in response to the defendant’s companion

motion for the notes, the government in fact agreed to provide “early Jencks” some two months


7
  The Magistrate Judge at the initial appearance ordered the government to provide the names of the witnesses in
response to the government’s request for a stay-away order.

                                                         9
         Case 1:19-cr-10141-LTS Document 105 Filed 10/22/19 Page 10 of 12



in advance – three times sooner than is likely to happen here – making its handling of Jencks in

this matter an arbitrary “game of blind man’s bluff” and no “fair contest.” See United States v.

Proctor & Gamble, 356 U.S. at 682. See Docket No. 41 at 2.

                                               CONCLUSION

        This request, unlike Proctor, is strictly limited and tailored. It is not speculative as

asserted by the government. Because of recent disclosures, it is now known that there is in fact a

reasonable basis for severance either via Bruton or via antagonistic defenses both in the form of

choices of truth for the jury between defendants and in the form of two sets of prosecution teams

in the courtroom. Moreover, because of the government’s response to the defendants’ Motions

to Dismiss, we know for certain that the defendant Joseph made statements in the presence of

both the Defense Attorney and the Assistant District Attorney – allegedly concerning the

presence of ICE.8 Moreover, the Defense Attorney spoke with the defendant MacGregor both

before and after the central court appearance – allegedly concerning the presence of ICE.

Therefore, both sets of statements are essential to determining the degree of antagonism inherent

in a joint trial – that is, the believability of the defendant MacGregor’s position that he was not

aware of the presence of ICE in the courthouse.

        Consequently, the defendant Joseph asks that the Court set aside so much of the

Magistrate Judge’s order denying the defendants the particular Jencks material of the Defense

Attorney and the Assistant District Attorney and find that there is in fact good cause to order

those materials to be provided to the defense so that both counsel and the Court may properly




8
 At least one court has ordered the statements of any defendant made to any government witness, even if contained
within Jencks material, must be turned over to each defendant pursuant to Fed. R. Crim. P. 16(a)(1)(B). See United
States v. Thevis, 84 F.R.D. 47 (D. Georgia 1979).


                                                        10
            Case 1:19-cr-10141-LTS Document 105 Filed 10/22/19 Page 11 of 12



prepare to address this severance issue, in the cause of, and in the administration of substantial

justice.9

         However, it should be noted that an equally critical issue, if not more, given the current

briefing on the Motions to Dismiss, exists – that is the line between exculpatory Brady material

(due within 28 days as automatic discovery) and impeachment Brady/Giglio (not due until 21

days before trial). That line is thin if non-existent, particularly say for example, if the defendant

Joseph was arguably in charge not just of her courtroom but the courthouse including the choice

of exits. Surely, the government comes down on its side of the argument and so any statements

by the defendant Joseph (and potentially the defendant MacGregor) to the Defense Attorney and

to the Assistant District Attorney are at best fodder for impeachment and are thus 21-day

disclosures – in its mind. But the prosecution in this case is so unprecedented, so defined with

uncertainty, that should the Court decline to provide the Jencks material of the Defense Attorney

and the Assistant District Attorney directly to defense counsel now, the defendant Joseph

respectfully requests that the Court order production of those materials to the Court itself for in

camera review and an independent examination to determine whether the materials contain what

may be deemed potentially exculpatory (automatic discovery) Brady content.10




                                                      Respectfully submitted,



9
 To the extent that it may be suggested that the new “discovery” required a motion for reconsideration before the
Magistrate Judge, this matter has been reported as ready for conference to the District Judge.

10
  The requirement for court inspection when a dispute has arisen as to whether Jencks (and Brady) material exists
and must be disclosed to defense counsel was first outlined in Palermo, 360 U.S. at 354 (“…when it is doubtful
whether the production of a particular statement is compelled by statute, we approve the practice of having the
Government submit the statement to the trial judge for an in camera determination”); see also United States v. Scotti,
47 F.3d 1237, 1248 (2d Cir. 1995).


                                                         11
        Case 1:19-cr-10141-LTS Document 105 Filed 10/22/19 Page 12 of 12



                                              SHELLEY M. RICHMOND JOSEPH

                                              /s/ Thomas M. Hoopes
                                              THOMAS M. HOOPES, ESQ.
                                              BBO No. 239340
                                              /s/ Douglas S. Brooks
                                              DOUGLAS S. BROOKS, ESQ.
                                              BBO No. 636697
                                              LibbyHoopes, P.C.
                                              399 Boylston Street
                                              Boston, MA 02116
                                              617.338.9300
                                              thoopes@libbyhoopes.com
                                              dbrooks@libbyhoopes.com

                                              /s/ Elizabeth N. Mulvey
                                              ELIZABETH N. MULVEY, ESQ.
                                              Crowe & Mulvey
                                              77 Franklin Street, 3rd Floor
                                              Boston, MA 02110
                                              617.426.4488
                                              emulvey@croweandmulvey.com

Dated: October 22, 2019

                                CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-participants on October 22, 2019.

                                              /s/ Thomas M. Hoopes
                                              Thomas M. Hoopes




                                                12
